Citation Nr: 1721807	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-47 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressed mood prior to November 21, 2011, and a rating in excess of 70 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for PTSD with depressed mood and assigned a noncompensable disability rating, effective July 19, 2009.  

Jurisdiction was subsequently transferred to Cleveland, Ohio.  The RO in Cleveland increased the disability rating to 30 percent for PTSD with depressed mood, effective July 17, 2009, in a rating decision dated in October 2010.  In March 2012, the RO increased the disability rating to 70 percent, effective November 21, 2011.  

The Veteran testified before the undersigned in a July 2012 videoconference hearing.  A transcript has been associated with the claims file and reviewed.  

This matter was before the Board in February 2014, at which time it was remanded for additional evidentiary development, including obtaining additional VA treatment records and an examination.  Furthermore, the Board expanded the claim to include entitlement to a TDIU and remanded in order to provide the Veteran with appropriate notice of how to substantiate a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 553-54 (2009).  

Pursuant to the Board's remand directives, a VA examination was performed, the Veteran's medical records were obtained, and he was informed of the information and evidence needed to award a TDIU.  In a Supplemental Statement of the Case (SSOC) dated in June 2016, the RO denied entitlement to a TDIU and an initial evaluation in excess of 30 percent for PTSD with depressed mood prior to November 21, 2011, and a rating in excess of 70 percent thereafter.  

In light of these actions, the Board finds that there has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD with depressed mood has been manifested by occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, or mood.  

2.  The service-connected disability of PTSD with depressed mood precludes the Veteran from following a substantially gainful occupation consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for PTSD with depressed mood have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a TDIU rating have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The PTSD issue adjudicated herein stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  

In this decision, the Board grants entitlement to a TDIU.  As this represents a complete grant, no discussion of VA's duty to notify is necessary with regard to the claim for a TDIU.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

For the claims adjudicated herein, service treatment records and post-service treatment records have been obtained.  The Veteran has not identified any additional records that should be attained.  Accordingly, VA's duty to assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in August 2009, November 2011, and April 2016.  These examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's PTSD with depressed mood.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 


I.  Increased Rating

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Rating Criteria

The Veteran's PTSD with depressed mood has been rated under Diagnostic Code 9411.

Under the General Rating Formula for Mental Disorders, a 30 percent disability rating is assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent disability rating will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.    

A 70 percent disability rating applies when occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.  

A 100 percent disability rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

The nomenclature employed in the rating schedule for mental disorders is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-5").  38 C.F.R. § 4.130 (2016).  The earlier DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126 (a).  
"[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  


Factual Background and Analysis

The Veteran's PTSD has been assigned a 30 percent rating, effective July 17, 2009, and a 70 percent rating, effective November 21, 2011, under Diagnostic Code 9411.  

The Veteran was afforded a VA examination in August 2009.  At that time, he was assessed with PTSD and depressed mood.  The Veteran reported depression that lasted for a day and occasional suicidal thoughts with no intent or plan.  He indicated that his first wife divorced him because he was "shaky" and his "craziness."  He was remarried and had a good relationship with his wife.  However, he did not see his daughters much and did not have many friends.  He retired in 1994 and has not worked since that time.  The Veteran stated that he does not like to be around people.  He was clean, had normal affect, and was oriented to person, time, and place.  He denied any delusions.  The Veteran reported nightmares about Vietnam at least twice a week and he slept 5 to 6 hours on average per night.  He avoided big crowds because he did not trust people.  He was startled easily and his sleep was disturbed because of flashbacks.  The examiner assigned a GAF score of 65 and concluded that his symptoms were not severe enough to interfere with occupational and social functioning.  

The Veteran commenced treatment with a VA psychiatrist in February 2009.  VA psychiatric treatment records dated from October 2009 to November 16, 2011, indicated that the Veteran remained moderately depressed and had fleeting, vague suicidal thoughts with no intent or plan.  He continued to have nightmares about Vietnam approximately two times per week and dissociative flashbacks of Vietnam, which were triggered by helicopters.  He had some trouble getting tasks completed.  The Veteran and his wife got along but were distant at times.  He rarely socialized outside of his home.  During this time frame, his GAF score ranged between 48 and 55.  See 01/02/2016, VBMS, Medical Records: Medical Treatment Record- Government Facility, pp. 20, 42, 44; 10/04/2010, VBMS, Medical Records: Medical Treatment Record- Government Facility, pp. 1-5; 10/15/2014, Virtual VA Documents, CAPRI, pp. 48-53.  

During the time period of June 2010 to October 2011, the Veteran also attended counseling sessions for PTSD at the Vet Center.  He was experiencing depression, isolation, and continuous flashbacks from Vietnam.  He had limited social interactions and no longer hunted because it reminded him of Vietnam.  In May 2011, he reported that he would not have gotten out of bed if he did not need to take the dog out.  See 01/25/2016, VBMS, Medical Records: Medical Treatment Record- Government Facility, p. 22; 04/14/2014, Medical Records: Medical Treatment Record- Government Facility, pp. 10-15.  

The Veteran's wife submitted a statement in June 2010.  She noted that the Veteran was not one to admit that he needed help.  He did not socialize and she did not want to come home at the end of the day because of the Veteran's mood swings and irritability.  He had been estranged from his eldest daughter for over 15 years.  In December 2010, the Veteran's friend of 52 years submitted a statement.  He indicated that he saw the Veteran approximately twice per week.  At one point, the Veteran threatened him with a pocket knife.  He also relayed that the Veteran hated change and surprises and must live a scripted life.  

The Veteran underwent a VA examination in November 2011.  The examiner assessed the Veteran with chronic PTSD, depressive disorder, and alcohol abuse, and was unable to differentiate between the symptoms of each mental disorder.  At that time, the Veteran was living with his wife of 17 years and getting along with her fair.  However, he went downhill over the past few years and his wife was frustrated over his forgetfulness and inability to complete tasks.  He went out every 10 days or so.  The Veteran had not worked in 18 years and expressed frustration working around other people.  He was irritable, had difficulty concentrating, intrusive thoughts, and experienced hypervigilance.  He avoided crowds and was easily started.  If startled, the Veteran had been violent.  He had difficulty falling or staying asleep.  He admitted to suicidal thoughts occasionally but denied any intention.  His symptoms lasted more than one month.  The examiner concluded that the Veteran's PTSD symptoms such as depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood and assigned a GAF score of 52.  

The Veteran submitted a July 2012 statement from his therapist at the Vet Center.  The therapist indicated that the Veteran continued to experience symptoms consistent with PTSD and major depressive disorder.  He had a history of depressive symptoms and treatment with medication for symptom management.  The Veteran continued to experience nightmares, intrusive thoughts, suicide ideations, sleep disturbances, anger, and anxiety.  He also avoided loud noises and experienced nightmares.  These nightmares affected his mood and ability to remain focused on tasks throughout the day.  

The Veteran's VA psychiatric treatment records from February 2012 to September 2015 revealed that the Veteran continued to have periods of depression, vague thoughts of suicide, difficulty sleeping, nightmares two to three times per week, and up and down mood swings.  He was assigned a GAF score between 52 and 55.  
See 10/15/2014, Virtual VA Documents, CAPRI, pp. 1-2, 6-7, 9-10, 18, 201-21, 23, 26-28; 01/02/2016, VBMS, Medical Records: Medical Treatment Record- Government Facility, pp. 5-6.  

The Veteran attended therapy sessions at the Vet Center from November 2011 to January 2016.  During that time, the Veteran continued to report nightmares, intrusive thoughts, depression, fleeting suicidal thoughts, and hypervigilance.  
See 01/25/2016, VBMS, Medical Records: Medical Treatment Record- Government Facility, pp. 3-6; 04/14/2014, VBMS, Medical Records: Medical Treatment Record- Government Facility, pp. 2-10.  

In April 2016, the Veteran was afforded a VA examination and assessed with PTSD, unspecified depressive disorder, and alcohol use disorder.  He reported depressive symptoms including suicidal ideation associated with his trauma stressors and not being able to do as much as he had in the past.  He had a depressed mood and anxiety.  He was oriented, had acceptable hygiene, and his speech was normal.  He had no delusions, hallucinations, thoughts of homicide, obsessions, compulsions, panic attacks, or manic symptoms.  The Veteran had a good relationship with his wife but he did not talk to anyone other than his wife.  He had marked diminished interest or participation in significant activities, feelings of detachment or estrangement of others, recurrent intrusive memories of traumatic events, hypervigilance, and exaggerated startled response.  The Veteran's PTSD symptoms lasted more than a month and caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  

After a review of the evidence, the Board finds that a 70 percent rating is warranted for the Veteran's PTSD with depressed mood for the entire rating period on appeal.  From August 2009 to September 2015, the Veteran consistently reported thoughts of suicide, depression, anxiety, chronic sleep impairment, nightmares, and mood swings.  He continued to isolate himself from everyone but his wife and exhibited an inability to establish and maintain effective relationships and difficulty in adapting to stressful circumstances.  Such symptoms are contemplated by the 
70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  As such, the Board finds the Veteran's PTSD disability picture more nearly approximates the deficiencies in most areas, i.e., a 70 percent evaluation.  

The Board acknowledges that the Veteran reported suicidal thoughts without an intent or plan.  However, as the United States Court of Appeals for Veterans Claims has affirmed, suicidal ideation does not require suicidal intent, a plan, or prepatory behavior.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722, *18 (May 2017).  

The Board further acknowledges the August 2009 examiner's opinion, who concluded that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  However, as expressed by the Veteran at the hearing in July 2012, his PTSD symptoms were the same then as they were when he filed his claim in July 2009.  See 07/16/2912, VBMS, Hearing Testimony, p. 3.  This was confirmed by the August 2011 examiner, who reviewed the file and indicated that the Veteran went downhill over the past few years and his PTSD symptoms caused occupational and social impairment with deficiencies in most areas.  See 01/26/2012, VBMS, Medical Treatment Record- Government Facility, 
p. 5.  Furthermore, the Board finds that the VA psychiatric and Vet Center records reveal that his PTSD symptoms remained the same and constant throughout the appeal period.  Accordingly, the Board gives little weight to the conclusions of the August 2009 examiner.    

In finding against a 100 percent rating, the evidence throughout this appeal does not demonstrate that the Veteran has total occupational and social impairment.  In this regard, the November 2011 examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Furthermore, the August 2016 examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  When given psychiatric examinations, the VA examiners did not record gross impairment in thought process or communication, grossly inappropriate behavior, or memory loss, or disorientation to time or place.  Moreover, while passive suicidal ideation contemplated by the 70 percent evaluation, the Veteran has not been shown to be in persistent danger of hurting himself or others.  The Board acknowledges the statement from the long-term friend who relayed that the Veteran threatened him with a pocket knife.  The Board finds that this evidence does not demonstrate that the Veteran is a persistent danger to himself or others.  

The Board notes that the reported GAF scores of 48 to 65 are indicative of mild to severe symptoms.  While important, the GAF scores assigned in a case are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 70 percent is not warranted.  

In sum, the Board finds that the totality of the evidence shows that the disability picture for the Veteran's PTSD with depressed mood warrants a 70 percent rating, but no higher, for the entire rating period on appeal.  The Board has applied the benefit of the doubt where appropriate.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

II.  TDIU

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19, 4.25 (2016).  

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met.  If there is only one service connected disability for TDIU purposes, it must be rated at least 60 percent disabling.  If there are two or more service connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2016); see also Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU.  Roberson v. Principi, 251 F. 3d 1378, 1385 (Fed. Cir. 2001).  Entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014).  

Substantially gainful employment does not include marginal employment, which is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on a facts found basis, including but is not limited to employment in a protected environment such as family business or sheltered workshop, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  

In this decision, the Board grants an initial rating of 70 percent for the Veteran's service-connected PTSD with depressed mood.  Accordingly, the Veteran meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).  

The Veteran's VA Form 21-8940 reflects that he is a high school graduate and last worked full time in January 1994 as a forklift operator.  He reported being unable to work full time since January 1994 due to his service-connected PTSD disability.  

The Veteran receives $4,000 per year in one lump installment as a Commissioner for Madison County Veterans Affairs.  He works approximately an hour or hour and a half every two weeks.  He expressed that the short meetings wear him out and he had difficulty deciding the financial assistance applications from the veterans and their survivors.  He also cannot handle being around people especially if he has to interact with them, which has become more pronounced over time.  See 12/03/2015, VBMS, VA 21-4138 Statement in Support; 12/03/2015, VBMS, VA 21-4192 Request for Employment Information in Connection with Claim for Disability; 03/03/2017, VBMS, VA 21-4138 Statement in Support of Claim.  The Board finds this work as a Commissioner for Madison County Veterans Affairs to be marginal employment given that it is under the poverty threshold according to the U.S. Department of Commerce, Bureau of the Census.  See 38 C.F.R. § 4.16(a); see also Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016) ("[T]he only logical reading of the regulation compels the conclusion that a veteran might be found unable to secure or follow a substantially gainful occupation when the evidence demonstrates that he or she cannot secure or follow an occupation capable of producing income that is more than marginal-i.e., with income that exceeds the amount published by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.").

The Veteran was afforded a VA examination in November 2011 for his service connected PTSD with depressed mood, at which time the examiner concluded that the Veteran had occupational and social impairment with deficiencies in most areas such as work, judgment, thinking, and mood.  At that time, the Veteran had not worked in 18 years and expressed frustration working around people and preferred to work by himself.  It was difficult for him to concentrate due to intrusive thoughts and hypervigilance.  He avoided crowds and exhibited an exaggerated startled response.  He also had difficulty in establishing and maintaining work and social relationships.  These PTSD symptoms lasted for more than one month and caused clinically significant distress or impairment in occupational functioning.  

In April 2016, the Veteran underwent a VA examination.  The examiner concluded that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran relayed that he worked at Lennox for 26 years.  The first 16 years he built air conditioners but had trouble with his bosses due to his work product and they claimed he had an attitude.  He then drove a forklift in shipping and left the job after they left town.  He picked up scrap metal but was otherwise unemployed.  

The examiner concluded that the Veteran's PTSD symptoms, including depressed mood, anxiety, and suicidal ideation, lasted more than a month and caused clinically significant distress or impairment in occupational functioning and were not attributable to another medical condition.  The examiner indicated that it was not within his scope of practice to render an opinion about the impact of medical conditions on employability but only the cluster of symptoms.  The Veteran was able to maintain a job for 26 years and although he experienced friction at work he denied it interfered with his ability to perform work during that time frame.  It was noted that the Veteran benefitted from being able to work on his own at Lennox.  Information obtained indicated that the Veteran's PTSD contributed to his problems obtaining work after he left Lennox.  The examiner concluded that the Veteran's mental health symptoms had negatively impacted his job search since he left Lennox and that he would likely experience a reduction in efficiency and/or productivity in work situations where he is not able to spend a lot of time alone.  However, in a work situation with limited human contact the Veteran would be able to perform his job duties.  

Based on the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service connected PTSD precludes him from maintaining substantially gainful employment that is consistent with his educational and occupational experience.  The November 2011 and April 2016 examiners concluded that the Veteran had occupational impairment due to his PTSD symptoms, including an inability to work around people.  More specifically, the April 2016 examiner concluded that the Veteran would require a work situation with limited human contact in order to perform his job duties.  The Board finds that this evidence signals a protected work environment.  See 38 C.F.R. § 4.16(a).  Based on his educational and occupational background, the Board concludes that his PTSD precludes him from working given the restriction of working with limited human contact.  Although his previous job allowed him to work alone, there is no evidence weights against a finding that the Veteran would be able to secure and maintain a future job with limited human contact given his manual labor background, which the Board finds would require human contact on a regular basis.  

The Board acknowledges the negative opinion found in the August 2009 VA examination, in which the examiner concluded that the Veteran's PTSD with depressed mood symptoms were not severe enough to interfere with his occupational functioning.  However, in light of the November 2011 and August 2016 VA opinions, the Board finds that this opinion is outweighed by other relevant evidence of record showing that the Veteran is not capable of gainful employment due to his service-connected PTSD.  

In light of the above evidence, the Board finds that the Veteran is not capable of substantially gainful employment due to his service connected PTSD.  Accordingly, a TDIU is warranted. 



	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating of 70 percent for PTSD with depressed mood is granted for the entire period on appeal.  

TDIU is granted.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


